Judgment and order affirmed, with costs. All concurred, except Foote and Merrell, JJ., who dissented upon the ground that assuming that defendant’s testator owned the automobile and that his son Oscar F. Sterling was at the time of the accident in his general employ and was negligent, it does not appear that at the time of the accident the son was engaged in his employer’s business, but on the contrary it appears that the said Oscar F. Sterling was then driving the car for his own pleasure and recreation, and his employer was not answerable for his negligence.